Citation Nr: 1233877	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, referred to as acid reflux disease.

2.  Entitlement to service connection for a lower back disorder, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1988 to May 1996.  The Veteran is in receipt of the Southwest Asia Service Medal, with two Bronze Service Stars, indicating his service in the Southwest Asia Theater of operations during the Persian Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran and his sister testified at a hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

The record reflects that the Veteran's lower back and gastrointestinal disorders were initially denied by an unappealed April 2003 rating decision.  However, since the issuance of this rating decision, the Veteran's service personnel records have been associated with his claims file, as well private treatment records created during the Veteran's active service.  The personnel records include a certificate reflecting the Veteran's completion of a Jumpmaster Course, which is relevant to the Veteran's lower back disorder service connection claim because the Veteran reports injuring his lower back during an in-service parachuting exercise.  Moreover, the Veteran's newly associated service treatment records include a new January 1996 private treatment record reflecting a diagnosis of a gastric ulcer, thereby relating to the Veteran's gastrointestinal disorder service connection claim.  Given that these relevant service records were associated with the record since the issuance of the April 2003 rating decision, the provisions of 38 C.F.R. § 3.156(c) negate the finality of that prior rating decision.  As such, the Veteran's claims seeking service connection for lower back and gastrointestinal disorders are properly characterized as initial service connection claims and have been rephrased accordingly.

The issues of entitlement to service connection for bilateral knee and lower back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed with a gastric ulcer during service, and he has credibly reported experiencing the symptoms of this disorder, now diagnosed as gastroesophageal reflux disease (GERD), continually since service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, diagnosed as GERD, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for GERD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

At the outset of this discussion, the Board notes that the majority of the Veteran's service treatment records have been deemed unavailable, as multiple attempts to locate them have been fruitless.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, the record does contain private gastrointestinal treatment records, submitted by the Veteran, that were created during the Veteran's active service.  Specifically, January 1996 treatment records reflect the Veteran's treatment for significant reflux-type symptoms and dyspepsia.  Accordingly, the Veteran underwent an upper endoscopy, and based on the related findings, the Veteran was diagnosed with a gastric ulcer.  

The next medical treatment of record begins in 2002, at which time the Veteran's was noted to be taking a prescription antacid medication.  Subsequent treatment of record continues to reflect the Veteran's prescribed antacid medication, as well as a diagnosis of GERD.  The Veteran has also reported continually experiencing the symptoms of his gastrointestinal disorder, namely acid reflux, since service, and the Board notes that the Veteran is competent to report his ongoing symptoms, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Furthermore, the Board finds that the Veteran's reports are credible, as his report of continuing to experience acid reflux symptoms after his discharge from service is corroborated by his initial service connection claim, received by VA in June 1996, as well as subsequent claims filed in 2002 and 2007.  Moreover, the Veteran's in-service and post-service treatment of record reflects that the Veteran sought treatment for his ongoing symptomatology.

As such, the record reflects that the Veteran sought gastrointestinal treatment during service and was diagnosed with a gastric ulcer, and that he has continuously experienced the symptoms of and sought treatment for the same disorder since service, now diagnosed as GERD.  Given this clear chronology, the Board finds that service connection for GERD is warranted.  38 C.F.R. § 3.303(b).  


ORDER

Service connection for GERD is granted.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's lower back and bilateral knee disorders are adjudicated.  

As referenced supra, the majority of the Veteran's service treatment records have not been located.  Nevertheless, the evidence of record reflects that the Veteran injured his back and possibly his knees during an in-service parachuting-related injury; that he was involved in numerous road marches and performed physical training that created stress to his knees; and that he experienced both knee and back pain during service.  The occurrence of these events is established by the competent, credible hearing testimony of the Veteran and his sister and by the submitted statement authored by a fellow service member.  

Moreover, the Veteran has credibly reported experiencing ongoing knee and back pain since service, and during the Veteran's Board hearing, his sister also reported her recollection of witnessing the Veteran experience chronic back and knee pain since service.  However, the Veteran's medical treatment of record only references the Veteran's complaints of and treatment for chronic back and knee pain, with no reference to any diagnosed back or knee disorders.  As such, the Board finds that the Veteran should be afforded a relevant VA examination to determine whether the Veteran does indeed have any diagnosable current back or knee disorder, as well as the etiology of any such diagnosed disorder.

Additionally, the Veteran's recent VA treatment records, which may also reflect diagnoses of back or knee disorders, should also be obtained and associated with the Veteran's claims file.

Furthermore, as the record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the Veteran may be able to establish service connection for any undiagnosed illnesses pursuant to 38 C.F.R. § 3.317.  However, the Veteran has not been afforded any notice related to these provisions, and this should be accomplished.  The Veteran's VA examination should address this potential theory of entitlement, as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset and severity of back and knee pain.   He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from November 2011 to the present.  During the course of this appeal, the Veteran has received treatment from the VA medical facilities in Orlando and Daytona Beach.

4.  Then schedule the Veteran for an appropriate VA examination to address the etiology of any diagnosed lower back and bilateral knee disorders.  

The claims files should be made available to and reviewed by the examiner.  Specifically, the examiner is asked to consider the Veteran's credible reports of injuring his back and possibly his knees during an in-service parachuting-related injury, as well as his credible report of experiencing stress to his knees when performing marches and other forms of physical training during service.  The examiner should also consider the lay evidence, including the Veteran's credible report of experiencing continuous back and knee pain since service.

After reviewing the claims file, considering his reported medical history, and conducting a relevant examination of the Veteran, the examiner should state whether it is at least as likely as not that the Veteran's back and knee pain can be attributed to a known clinical diagnosis.

The examiner should also advance an opinion as to whether it is at least as likely as not that any lower back or knee disorders had their onset during active service; or, is causally related to the Veteran's service (including the Veteran's various in-service injuries or physical training); or, manifested within one year of discharge from service.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

5.  Thereafter, readjudicate the Veteran's service connection claims, to include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


